Annual report of the European Union on Human Rights (debate)
The next item is the Council and Commission statements on the Annual report of the European Union on human rights.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, it is a great honour for me to be here today to witness this debate on the ninth EU Annual Report on Human Rights. This report covers the period from 1 July 2006 to 30 June 2007 and was formally presented to the European Parliament on 26 November in Brussels.
As in previous years, the ninth EU Annual Report on Human Rights 2007 is a genuinely joint report prepared by the Presidency, the European Commission and the General Secretariat of the Council. The purpose of this report is to provide an overview of the human rights-related work of the European Union during the Finnish and German Presidencies. The report aims to illustrate how the common values on which the EU is based translate into concrete human rights-related activities in its bilateral relations with third countries, in multilateral fora and in relation to a number of thematic issues. A second objective of this report is to ensure transparency in the EU's human rights-related activities and also to ensure the visibility of these multiple and extremely important activities.
I should now like to highlight the most striking general aspects of the EU's policy on human rights during the period in question. These were as follows: implementation of the EU guidelines on human rights - as you know, we already have guidelines on torture, the death penalty, human rights defenders and children in armed conflict; the development of new more comprehensive EU guidelines on the rights of the child, initially focused on the issue of violence against children; the first year of functioning of the UN Human Rights Council; the conclusion of the institution building process of this new body and, finally, the mainstreaming of human rights into all aspects of EU policies, including crisis management in operations and missions of the European Security and Defence Policy.
Although the structure of this report largely follows the same format as last year, this year's edition strives to provide additional focus on analysis in order to offer a more comprehensive and in-depth overview of the impact and effectiveness of EU action in the fields of human rights and democratisation. This focus on analysis stems from the suggestions made by the European Parliament contained in the Coveney report from April.
This report therefore presents the EU's human rights-related activities from both thematic and country perspectives. This year two new sections have been added: one on the neighbourhood policy and the other on freedom of religion and belief. We wanted, in this way, to underline the importance we place on the fight against intolerance based on belief or religion.
The annual report includes comments on the resolution sponsored by the European Union on this subject during the 2006 session of the United Nations General Assembly. I have pleasure in informing you that this year we again sponsored a resolution on intolerance based on religion or belief which was adopted by consensus in the UN Third Committee.
In the Human Rights Council session which began yesterday, 10 December, in Geneva, another EU resolution on religious intolerance will be presented. This particularly aims to renew the mandate of the Special Rapporteur. We hope that this resolution will also be adopted by consensus. The report also includes a more comprehensive section on the European Parliament's activities to promote and protect human rights and democracy, particularly through resolutions, but also through hearings and debates organised in the Subcommittee on Human Rights, the Committee on Foreign Affairs and the Committee on Development and with representatives of third countries.
The European Parliament's vital contribution to our joint efforts to promote and protect human rights is undeniable. The report also mentions the mechanisms developed within the EU to guarantee respect for and protection of human rights. Mention should be made in this respect of the establishment of the Agency for Fundamental Rights on 1 March of this year, replacing the European Monitoring Centre on Racism and Xenophobia. The report highlights, among other activities, the steps taken to implement the EU guidelines on human rights.
I should like to start by mentioning the steps taken throughout this year to implement the guidelines on the death penalty. By cooperating with countries in all regions, the EU has given great impetus to its campaign against the death penalty. Throughout the reporting period, the EU took numerous steps on the death penalty, trying to convince countries to change their positions on this issue and also trying to save human lives. It was also in the context of these guidelines that we presented a declaration on the death penalty in 2006 to the United Nations General Assembly which led this year to the adoption of the resolution against the death penalty on 15 November.
We have also reinforced our position against torture within the context of the guidelines and continued to improve the implementation of the guidelines on children in armed conflicts and also on human rights defenders. This year, the EU has also taken a new initiative and developed a set of guidelines on the rights of the child which will in all likelihood be adopted by the Council at the end of this year.
The core of the report continues to be the EU's activities in the area of the common foreign and security policy, dialogues on human rights with various countries and troika consultations. Information is given on the development of policies and actions in relation to 20 different thematic issues, including not only those areas in which the EU has adopted human rights guidelines, but also other thematic issues, such as women's rights, children's rights, the fight against racism and the trafficking of human beings.
The report includes an analysis of the EU's activities in neighbouring countries and provides an overview of the EU's activities in international organisations. I would remind you in this respect that the period analysed in this report coincides with the first year of activities of the Human Rights Council, with the European Union having actively contributed to the latter's work.
Another priority for the EU in relation to human rights has, as in previous years, been the streamlining of human rights into all aspects of EU policies. I am thinking of the planning and execution of crisis management operations and missions under the European Security and Defence Policy and the assignment of dedicated human rights and gender advisers to missions. The mandates of the special representatives of the European Union have also now become concrete instructions in this area.
Member of the Commission. - Mr President, I also welcome this EU report, which is a joint report by the Council and the European Commission. Those of you who were present the first time I spoke here as a Commissioner will know that it has always been my wish for us to address this issue together. I would also like to thank those in Parliament who have contributed to our report. At the end of the day, this is a very good document which expresses what we have to say, and shows what we have been doing, in the field of human rights.
Yesterday the world celebrated International Human Rights Day, which is particularly significant this year as it marks the start of the celebrations to commemorate the 60th anniversary of the adoption of the Universal Declaration of Human Rights. That was the first step in establishing a comprehensive international framework for the protection of human rights, which has now been followed by an impressive codification of international human rights law over the past decades.
Today, the challenge is to turn implementation into reality, worldwide. For instance, the deplorable human rights situations in Burma/Myanmar, in Sudan/Darfur, Iran and Zimbabwe are a stark reminder of the challenge we face, and one brought home to us today by the winner of the Sakharov Prize, Mr Osman. He has clearly shown us the way.
I would like to draw your attention to four key developments which have particularly marked the European Union's activities over the past year. First, we have seen important changes within the United Nations human rights system. The institution-building phase of the Human Rights Council has been more or less successfully completed, and there is ground for cautious optimism, provided the Council addresses human rights violations in a timely manner whenever and wherever they occur.
In that light, we were pleased to see that, further to the EU's initiative, the Human Rights Council has taken steps to address the grave violation of human rights in Burma/Myanmar, and also in Sudan/Darfur. Moreover, we also welcome the creation of the system of the Universal Periodic Review which, as of next year, will also allow for a regular thorough examination of the human rights records of every UN member state.
Despite the creation of the Human Rights Council, the Third Committee of the UN General Assembly remains, of course, an equally important forum for human rights issues. The European Union will continue to make full use of that Committee to propose both thematic and country resolutions. At this year's session there was a particular success - namely the adoption for the first time of a resolution calling for a moratorium on the use of the death penalty. Thanks to the EU's initiative and the building of a cross-regional coalition, the historic condemnation of the death penalty marks a crucial step in building an international consensus towards its eventual eradication.
Secondly, one of the most important tools at our disposal for raising human rights issues with third countries is the human rights dialogues. They also enable us to raise particular human rights concerns with a partner country, make recommendations for improvement and also discuss possible ways to promote reform through training projects or cooperation. The last year has seen a considerable increase in the number of human rights dialogues.
We now conduct dialogues with around 25 partner countries. For example, we have established human rights dialogues with most of the European neighbourhood countries, and initial meetings have generally been quite - and sometimes highly - constructive.
The first round of the human rights experts' dialogues, including with the African Union, has opened up new possibilities for engaging with the African continent on human rights. In May 2007, the European Union held the first human rights dialogue with Uzbekistan, and the EU strategy for Central Asia foresees the establishment of such dialogues with all Central Asian countries.
However, as the number of dialogues increases, we must be vigilant to ensure consistency and effectiveness - a point that the European Parliament rightly underlined in its resolution of 6 September 2007.
Thirdly, let me turn to the EU human rights guidelines. I am pleased - and the Council Presidency has already noted this - that 2007 has seen the adoption of the new guidelines on the promotion and protection of the rights of the child, jointly with an implementation strategy. As a first priority, we shall address under those guidelines the crucial issue of violence against children.
As in the case of all EU guidelines it is, of course, implementation that counts. The European Union has, in particular, been active under the guidelines on the death penalty, torture and ill-treatment, with numerous general démarches, but also with many specific representations on individual death-penalty or torture cases in a range of third countries. We will consistently raise these matters in political dialogue meetings with third countries.
Finally, I must mention the European Instrument for Democracy and Human Rights (EIDHR), which has been in place since January 2007. The EIDHR enables us to provide funding directly to civil society organisations worldwide, without the intervention of governments. This has become a vital instrument for strengthening grass-roots organisations throughout the world, without which human rights and democracy could not flourish. The EIDHR puts a new emphasis on the promotion of democracy and also allows us to provide support for actions in support of the EU human rights guidelines.
A further innovation is that funds can now be mobilised to assist human rights defenders who are in danger as a result of their activities. In total, some EUR 140 million will be available each year under this instrument, and the first calls for project proposals are now open.
Time allows me only to touch on those few points today. However, I think any reader of this good and interesting annual report cannot fail to be struck both by the sheer geographic scope of our activities on human rights and by the range of thematic issues covered.
In addition to the topics I have already mentioned, I would like to say that the European Union has been active on issues as diverse as promoting membership of the International Criminal Court (ICC), women's rights and the rights of persons with disabilities.
The year 2007 has been a year of achievements. Nevertheless, we are also aware that human rights violations remain, unfortunately, endemic throughout the globe. In this 60th anniversary year of the Universal Declaration of Human Rights, we will, of course, continue our efforts to ensure that the rights contained in that Declaration eventually become a tangible reality for all of us.
First of all, I would like to thank all those who have prepared the annual report. Not only the European Parliament, but also such institutions as The United Nations Human Rights Council, the Council of Europe and NGOs that continue to work in the sphere of protection of the human rights, a dialogue that cannot be overestimated, have been looking forward to this document. I am talking about the dialogue between the European Parliament, its Subcommittee on Human Rights and the UN Human Rights Council, society and the groups within them.
I agree with the ideas expressed by the country holding the EU Council Presidency and by the Commissioner. Nevertheless, I would like to highlight several points.
The annual report is a detailed survey of the actions taken by the EU globally in the sphere of human rights. It covers the activity of the EU Member States, the Commission and the European Parliament. The report gives an account of situations in certain regions of the world, but I feel there are several issues missing that would have made the report even more valuable.
First of all, the report is lacking in the evaluation of the EU human rights policy. At the end of the year it would be good to learn the opinion of the Council and the Commission of the results and the effect of the actions mentioned. Such an account would be of much greater value than one that simply provides a list of actions taken, no matter how long that list might be. A result-oriented outlook would highlight all the actions taken by the EU in the area of protection of human rights and would underline the insignificance. This also applies to the individual cases mentioned in the report: what results has the European Union actually achieved? Could it be that our tactics and activities have yielded no results at all or have even had negative consequences?
On the other hand, I am missing a clearer explanation of the European Parliament's work and the recommendations for resolutions that we have adopted. The European Parliament would benefit from having information on which of its recommendations have been taken into consideration by the Commission and the Council, which of them have been implemented and what the results have been.
on behalf of the PSE Group. - (ES) Mr President, I wish to make three rapid remarks on this ninth report, followed by a brief reflection on future reports.
The remarks are positive remarks. First I wish to say that, although this report follows the structure of previous versions, there is greater concern for detailed analysis. Some issues are even examined from a dual perspective: geographical and thematic. This is a positive feature.
Secondly, another positive feature is the report's increased emphasis on abolishing the death penalty, torture, children's rights and greater concern about the protection of human rights defenders.
We should also be pleased with the increased concern about the particular vulnerability of women in situations of abuse, and consequently the need to reinforce their protection.
My third remark is that this report covers the first year of the UN's Human Rights Council. The EU has played an active role in the introduction of the Universal Periodic Review mechanism, and this could create some extremely positive synergies.
Finally, I wish to share a reflection partially coinciding with the thoughts of Mrs Andrikienė. We are making good progress towards the establishment of a much more comprehensive diagnosis every year, but we still have a long way to go to turn this exhaustive and discerning analysis into more tangible and effective results of the European Union's action.
This means, therefore, that we must develop a conceptual and analytical device that allows us to assess our own instruments. The way in which we approach dialogue with third countries, conditionality, the terms of the discourse we use to speak out against certain situations, whether or not we apply double standards depending on the proportions or the strategic importance of such-and-such a country, all of this we feel ought to be thoroughly examined, and we hope it is considered in future versions of our annual reports.
(Applause)
on behalf of the ALDE Group. - Mr President, I think the European Parliament has started off well towards the celebration of the 60th anniversary of the Universal Declaration of Human Rights with the award of the Sakharov Prize for Freedom of Thought to the impressive Mr Salih Mahmoud Osman.
But he told us that we are failing in our duty to offer protection to the people of Darfur and that the EU needed to put determination and resources, including troops, into that effort. How can it be that an EU that preaches human rights allows the murder of 600 000 people and the displacement of four million? The EU must build up its capacity to intervene in crisis situations such as this. Without action, our words on the promotion of shared values are so much hot air. I think many of my constituents and the suffering people of Darfur will have been astonished at the sight of EU leaders enjoying cocktails in Lisbon last weekend with the Presidents of both Zimbabwe and Sudan.
A major gap in the Council and Commission's 2007 human rights report is any response to the revelations, not least by this Parliament, of EU governments' collusion in extraordinary rendition. We are told that the EU has been active on the issue of torture. How can it be that an EU that stands for human rights and the elimination of torture has offered no true accountability or establishment of the truth, but only blank denials and bland assurances for its own involvement in this barbarity? The signing of the Charter of Fundamental Rights this week - welcome as it is, not least as it will be the first time that sexual orientation discrimination is banned in an international human rights instrument - rings hollow if we see hypocrisy in practice.
Lastly, Mr Osman also warned that justice and accountability must not be compromised by a political deal and that the cycle of impunity must be broken. I think we can apply that warning to the current situation in the Balkans. The European Union must not allow itself to be blackmailed by Serbia into signing the Association Agreement as a sweetener for the loss of Kosovo, unless and until Ratko Mladić and Radovan Karadžić are delivered to The Hague. We cannot sweep aside the judgment of Hague prosecutor Carla Del Ponte that the Serbian Government has deliberately failed to deliver Mladić and Karadžić to justice. We cannot reward Serbia for holding back from a violent reaction over Kosovo.
Mr President, defence of human rights should be a matter of conscience, rather than of keeping up with whatever the latest intellectual fashion happens to be. I therefore call for the European Union's activities in this area to be imbued with greater sensitivity towards the issue of religious freedom. Believers' consciences are coming under attack ever more frequently, and the problem has now reached dramatic proportions.
I could mention China, Burma, North Korea, Iran, Sudan, Eritrea, Vietnam and also Russia, Saudi Arabia, Uzbekistan and Cuba. Is that a long enough list? It is therefore striking that so little attention is devoted to this problem, especially in the first part of the report. I welcome the fact that gender issues and children's rights have been prioritised on our agenda, but regret the lack of attention to religious freedom. This may be interpreted as an indication that certain people in Europe are prejudiced against faith per se.
The European Union should develop general guidelines on religious freedom as a matter of urgency. Religious freedom is the human right most commonly infringed with impunity in the contemporary world.
on behalf of the Verts/ALE Group. - (FR) Mr President, I welcome this annual report. It is an important piece of work providing us with a comprehensive view of the initiatives taken over one year and two presidencies to implement EU policy on human rights. It is obviously no mean feat: it is a practical tool and a reference document.
For all that, I feel Mrs Andrikienis right. The report lacks a certain amount of objective appraisal, analysis and critical spirit, and as it does not draw any conclusions from the issues it considers, it lacks any recommendations. The successes or failures of this policy are not sufficiently developed in the report. That, I hope, and I feel sure this will be the case, will be the work of Members in the report to be drawn up by Parliament in the spring: their work must move in this direction.
There are also some disturbing silences in this report. As Mrs Ludford mentioned, the section on human rights in relation to the fight against terrorism fortunately concludes with a reference to Parliament's work on CIA flights and extraordinary renditions, but it says nothing about the Council's lack of action in pursuing inquiries, charges against those responsible, and even less about compensation for the victims unjustly transferred, imprisoned or tortured.
Likewise, the section on asylum and migration says nothing about the mass violations of the rights of migrants; no assessment is made of the implementation of agreements for a series of readmissions, nothing on the quasi-militarised administration of borders, nothing on the thousands of people who die trying to reach our coasts, although the work of Members is extensive and regular on these issues.
Nor, on reading this report, can one understand the reasons why our Member States have placed themselves in an extremely embarrassing position vis-à-vis our partners and vis-à-vis international law by refusing outright to ratify the Convention on migrant workers and their families. On these issues our internal policy has consequences on human rights outside our borders.
I welcome the adoption of the Charter of Fundamental Rights which will help us take a much wiser look at ourselves, including Great Britain and Poland. Analysis of our successes could also be useful for inspiring our future strategies. Mrs Ferrero-Waldner is right: the decisive role of the EU in the UN Human Rights Council's adoption of promising and demanding work mechanisms, such as the recent adoption of a resolution calling for a moratorium on the death penalty, must be analysed. An active presidency, a mobilised Council, a European Parliament on the offensive and tenacious civil organisations are helping fashion Europe as an effective world player: this is very good and encouraging news.
on behalf of the IND/DEM Group. - (FR) Ladies and gentlemen, 'a new man of human rights has been born who has nothing in common with his ancestor of 1789 but the name': that was the piqued description used by the philosopher Marcel Gauchet to describe the Charter of Fundamental Rights proclaimed here and made binding made by Article 6 of the Lisbon Treaty.
We know that in many respects the large number of rights it contains contradict the rights and freedoms protected by our national constitutions. European law is superior to national law, even constitutional law. In that case, what will be left of the secular principle when faced with Article 10 of the Charter, which states that religious freedom includes freedom to manifest one's religion both publicly and privately? What will be left of the principle of equality when faced with Article 20 and subsequent articles of the Charter, which draw up a catalogue of victims' rights based on their belonging to a particular group? What will be left of the principle of liberty, which includes the right to self-determination, when faced with Articles 6 to 19 which confuse this with personal rights and the simple power to demand a service from others?
What we are trying to do is speed up the transformation of citizens who control their own future into mere consumers, passive service-providers, and we could not do this any better. To my fellow Members who appreciate their countries' secular freedoms and rights as protected by their constitutions, I can only say two words: wake up.
(NL) Mr President, a human rights policy that is not consistent is hypocritical and lacks credibility. The European Union is right to want to support human rights in third countries, but to be credible, we must also respect all fundamental democratic rights among ourselves.
We do not always do that, especially in the case of the right to freedom of expression. That right is one of the most basic rights, if not the most basic right, but it is increasingly being seen as a problem. In particular, criticism of the failed immigration and integration policy is always labelled as racism and so is criminalised.
The report we are discussing now also makes this mistake. People risk being prosecuted and convicted, not because of something they have done, but because of their opinions and the expression of those opinions. In this way the policy being pursued does not produce solutions to the problems, but the policy itself becomes part of the problem.
Mr President, I am grateful for this report, but would like to point out that our human rights are still selective - they are politically correct. Even in this House we could not hold a photographic exhibition on the atrocities in Chechnya, because we were afraid that the Russians would not like it.
Concerning our human rights dialogue with China, there was no mention of the 30 to 40 million girls who are missing, demographically-speaking, in China. Where are those children? They have been aborted, murdered after birth or abandoned, or are in the hands of organised crime. Therefore, next time, our mission should be to take up this matter with the Chinese authorities.
Are things any better in the EU? I by no means want to make anyone feel guilty. All I am asking is for you to consider what the basis of humanity is. Why do we point a finger - quite rightly - at those countries which have the death sentence when we also have a death sentence in the EU, with over one million children in the EU being murdered before they can be born? All I am asking is whether this is humane. Can we build a sounder society when human life does not have an absolute value?
Our first mission is to defend the defenceless, those who are the most vulnerable. That is called real solidarity. This may not be politically correct thinking, but we have to ask where the values lie. Are they negotiable? Can human rights values depend on a majority reached one day, which may be a minority another day? To put it simply, the first human right is to be born. I am very happy I was born, and I am sure my colleagues are happy that they were born. By seeing the absolute value of human life, we can build a society of compassion and love. We cannot build a better tomorrow on sand that is wet from the tears of unborn children.
(PL) Mr President, we have before us the EU Annual Report on Human Rights. This is an excellent report. It is actually one of the best documents produced recently in the European Union and is a positive example of coordinated action in the area of human rights across the main European institutions, in this case the Council and the Commission.
The European Union's policy on human rights is the best developed of all its policies. It symbolises what the European Union stands for in contemporary civilisation at the start of the 21st century, over and above the common market. The European Union does speak with one voice on human rights on the international stage. It has no hesitation about presenting its own stance that is not always in line with that of the United States. The Union is proving increasingly effective and helpful to individuals persecuted under undemocratic regimes the world over.
Nonetheless, Mr President, we do realise that much still remains to be done. The winner of this year's Sakharov Prize, Mr Salih Mahmoud Mohamed Osman, has made this clear for instance in today's address to the House. We should consider what action is required to make the European Union's human rights policy more effective. I have in mind in particular a study of the situation regarding human rights in Russia following the elections in that country. I am also thinking of the situation in China in the run-up to the Olympic Games due to take place there next year. There is a lot for the European Union to do there, especially regarding human rights.
(FI) Mr President, the President-in-Office of the Council said that human rights issues should be taken into account in all policy. That is true, and that is what should happen in foreign affairs, but the EU should also take a look in its own backyard. Are foreign workers within the EU treated in a way that takes account of everyone's human rights? There is much poverty here. In fact, that does not come under the EU's official policy. It is outsourced to the Church and charities. The EU must take a more determined stand on human rights; only deeds mean anything, not words.
Finally, I would like to raise the issue of the humanitarian crisis in Iraq, which is about to reach catastrophic proportions. Some 4.5 million people have had to leave their homes, and the Iraqis last year represented the largest group of asylum seekers in Europe. The EU has responded to the crisis by allocating EUR 4 million to the work of the UN Refugee Agency and the Netherlands Red Cross, and a further EUR 11 million is planned for the country's health services and schools. Is this sufficient support, however, from a rich European Union for these 4.5 million people who are, through no fault of their own, in such a plight? The Iraq crisis is now one of the world's worst.
(PL) Mr President, in this report I particularly welcome the section on the actions of Members of this Parliament. The award of the Sakharov Prize to Alexander Milinkievich, along with the strong and unequivocal condemnation of the murder of Anna Politkovskaya showed that Europe will not stand idly by, ignoring infringements of human rights beyond our Eastern border. Much remains to be done in this regard, however.
The latest parliamentary elections in Russia proved that fundamental principles and freedoms are being infringed there as a matter of course. The events that took place in Russia call into question the regular consultations between the European Union and the Russian Federation in the area of human rights. The time has perhaps come to redefine the nature of these meetings, to introduce sanctions for lack of progress in implementing commitments made and to establish mechanisms for monitoring their implementation. One thing is certain. Russia is moving ever further away from democracy.
We can but hope that next year we will have more grounds for congratulating ourselves on not having wasted time and opportunities to make the world a better place.
(DE) Mr President, the report contains good innovations. There is, for example, a chapter on the European Neighbourhood Policy. The report also describes the worsening human rights situation in Russia but sounds a warning against any moves to isolate that country. Nevertheless, it is important that subsequent dialogues should involve further discussion of issues such as freedom of expression, freedom of the press and religious freedom, anti-NGO and anti-extremist legislation, the fight against terrorism and the Chechnya question. The Council and the Commission should establish a follow-up mechanism. Moreover, there is a complete lack of willingness on the Russian side to engage with the NGOs. We must hope that the Russian Government will agree at long last to take part in the consultations leading up to the human rights dialogues.
The report shows that the EU has become more active in the field of human rights, but it regrettably misses the opportunity to engage in more critical reflection on the human rights situation within the EU itself. That, however, needs to be done if we are to pursue a credible policy on human rights.
(RO) Ladies and Gentlemen, I would like to congratulate the European institutions for drawing up this report, which represents a true indicator of the importance the European Union gives to human rights and the promotion of democratic values worldwide. It is a detailed report and I appreciate the initiative to extend it to other fields as well. At the same time, in the same theme of improvement, I would like to point out three aspects of major importance, which should be the priority of European action in the future.
First of all, I would like to emphasize the importance of promoting and respecting human rights, in the capacity of peace guarantor in Europe. Today's Europe is a globalized and multiethnic Europe, and recognition and mutual respect of our rights and freedoms should lay at the basis of promoting tolerance and understanding. Therefore, guaranteeing the rights of minorities, especially in the Western Balkans and in the Neighbourhood Policy, as well as intensifying the European Union's efforts in this direction, is of major importance.
At the same time, promoting the rights of the Roma and their integration into the European community, including by creating an agency responsible in this field, should continue to be consolidated.
The situation of human rights on the territory of the European Union, which aspires to the role of human rights promoter, is not less important and, therefore, of reference. In this regard, I express my concern regarding the recent deterioration of the situation of Romanians in Italy, which has resulted in massive infringement of their rights. Therefore, I request the Commission and the Council to take firm actions in order to restore the rights of Romanians and prevent this type of situation in the future.
In the end, I would like to draw the attention of the Council and the Commission to the need to consolidate the European Union evaluation mechanisms within the annual human rights reports. Only by knowing concrete results will we be able to develop these actions in a coherent and efficient manner. Also, the examination and evaluation of the European Union's regional actions, including in developing the Black Sea synergy, should be integrated in the future reports.
Mr President, may I also welcome this year's Council and Commission annual report. It certainly makes progress in terms of extra detail, which we have called for in past years. But, if I can say so, it is still a little longer on description and a little shorter on analysis than we would like.
However, I want to wholeheartedly congratulate the Portuguese Presidency on their new guidelines on the rights of the child - a major step forward.
I hope in the next year that successive presidencies will ensure an effective role for the Fundamental Rights Agency and the upgrading of EU legislation to provide effective protection against discrimination on all grounds, and maintain pressure on the countries of the Western Balkans to bring war criminals to justice.
I also want to call today for specific European support in the next year for the final report of the UN Secretary-General's personal representative on business and human rights. As Parliament's rapporteur on this issue, I am deeply concerned that in Bangalore this week Indian courts will seek to execute an international arrest warrant against seven Dutch activists from the Clean Clothes Campaign because they posted a report on labour violations at the Indian supplier of the fashion label G-Star, including forced overtime and physical and verbal abuse, on the internet.
This is in contradiction of the Indian Government's responsibilities under Article 19 of the International Covenant on Civil and Political Rights. I ask the Council and Commission to investigate this case, and I appeal for all EU governments not to cooperate with this arrest warrant on a fundamental issue both of labour rights and of freedom of speech.
(PL) Mr President, the report contains information on talks with Russian and Chinese leaders regarding respect for human rights. Unfortunately, the information is not very specific. In the meantime, the conflict between the police and the army in Russia over organs belonging to Chechens continues. Chechens are being seized from their homes, and when all organs suitable for transplantation have been removed from their bodies, they are dumped.
In China, organs are taken from political prisoners. The Council of Europe issued statements on these cases earlier in the year. All our Parliament managed to do was dismantle a display illustrating crimes committed by Russia against the Chechen people. The display was taken down one evening because it was deemed too shocking. I should stress that it was the display that was considered too shocking, not the actions it illustrated.
How long will we condone genocide? I should like to ask for clarification as to whether the problem I have referred to was raised in the talks with Russia and China.
(PT) I must congratulate the Portuguese Presidency on this report which contains a detailed description of the valuable work carried out, in particular, for me, the moratorium on the death penalty. However, it is lacking one critical and, above all, self-critical analysis. I am referring to the lack of a response from the European Council on the recommendations of this Parliament and Senator Dick Marty on the so-called CIA flights. Despite having been confronted with proof that the territory and agents of various Member States are implicated in the kidnap and torture of terrorism suspects, who were therefore denied justice, the European Council, and the Portuguese Presidency in particular, have done nothing to date to properly find out what happened, to apportion blame and to prevent such criminal actions happening again.
Despite admissions and investigations in the US, the European governments still have their heads firmly in the sand, thus offending basic European values and interests and seriously compromising Europe's credibility in terms of the universal promotion of human rights.
(PL) Mr President, I should like to say how glad I am that my country, Poland, decided to withdraw its reservation regarding establishing World Day Against the Death Penalty. Not only does this decision accurately reflect the feelings of the Polish people, but it also allows the Union to speak with one voice.
With regard to the report before us, I welcome its Chapter 4.5, entitled Women's Rights and Gender Equality. It is good that the European Commission included gender equality and women's rights amongst its priorities and action frameworks for 2010. Every Member State must now keep these issues in mind and take them into account in all political initiatives and cooperative actions aimed at development.
We would do well to consider the situation on the ground with regard to these issues. Can we really feel satisfied when we hear what is actually happening? I could refer for instance to a 24-year-old Iranian woman named Delaram Ali who was sentenced to 32 months in jail and 10 lashes simply because she took part in a demonstration against the persecution of women. In addition, in July of this year, the bodies of 42 women were found in Basra. How do we react to the fact that those women were murdered simply because they had failed to cover their heads or had worn make-up? Surely we cannot condone the needless deaths of those women?
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, I will be very brief. Firstly, on the report presented and debated here today and on the manner of this debate, I must thank you for your support. In fact more than that, I must thank you for your recognition of the work carried out by the Council, the Commission and also the General Secretariat of the Council in preparing this report and its contents. The comments we have heard have been music to our ears as they have recognised the detail, the merits and the effort put into this report. We have also heard criticisms, specifically that we could here and there have improved the analysis and gone deeper into the causes and consequences. This report is definitely heading that way: it is more analytical, or aims to be so, than previous reports and you should not be in any doubt, ladies and gentlemen, that we will continue along these lines as you have advised and suggested.
Comments were also made on the substance. There was one Member who said that Europe has done something, or has done a great deal, but there is still a long way to go. I believe that Europe is probably the greatest area of freedom, justice, human rights and rule of law. It has followed a consistent and constant path in its ever stronger and more solid defence of human rights. However, it is clear that there is always more that can be done because we will never reach the end in terms of freedom and human rights: there will always be something to defend, to develop, to protect and to safeguard. However, we should recognise that, both internally and also externally, the European Union has done a great deal. A recent case was cited: the decisions or measures that we have adopted in the area, for example, of the protection of children's rights. We have done this.
I would also point out four or five initiatives in the area of human rights that indisputably prove what the EU is trying to do in terms of defending these human rights. Here, tomorrow, we will solemnly proclaim the Charter of Fundamental Rights of the European Union. In this half of 2007, the European Union has secured the adoption, in the United Nations, of a resolution on a moratorium on the death penalty. We have established the European Agency of Fundamental Rights which is in its final stages of preparation. We have also created the European Day Against the Death Penalty. These are concrete, specific and recent examples of how our work to defend human rights is continuous, persistent and solid. We must accept that there will be problems and that there will be measures or actions or attitudes that may be less than perfect!
Yet we must also recognise the great successes that we have had in this area. Specifically in terms of external action, reference was made to the EU-Africa Summit which will be debated next. There can be no doubt that the issue of human rights and good governance was an important, in fact, a very important issue in the dialogue that we held in Lisbon during the EU-Africa Summit. You all know, ladies and gentlemen, as do all European citizens, that, in our dialogue with third countries, the issue of the defence of human rights is a constant and priority theme on our agenda and in our bilateral dialogue. This is proven by our condemnation whenever violations of human rights occur in third countries and by the measures that we have taken in response to violations of human rights in third countries, in particular by adopting sanctions which are specifically aimed at preventing these violations from reoccurring. We should therefore recognise our merits and the efforts that we have made. Of course we must also correct what can be corrected, but we should have, on this issue, a confident and positive attitude and a belief that we are on the right road in line with our humanist traditions.
Member of the Commission. - Mr President, before responding to some of the issues that have been mentioned here in the debate, let me say that we have brought a number of copies for you, just in case you would like them. They are available.
Going into the discussion, let me begin with the general remarks about the report. I am glad many of you find it a useful report and we also take note of the suggestions and the recommendations that you mentioned in this debate. On the question of analysing the effectiveness of our own policy, which was raised by some of you, I would just like to point out that, in Chapter 7, which is dedicated to this issue, there are evaluations and analysis, but it is also true that we can do better; we can do more. Let me also say that there is a certain limit, because very often human rights questions also relate to changing the whole society, therefore they are not as easily measurable as other things that are quickly implemented.
Let me also say a few things in general. Religious freedoms have been mentioned. The European Union is, of course, strongly against discrimination affecting any religious groups and our dialogue with third countries is expected to reinforce the respective governments' own efforts to pursue and apply human rights principles, including, for instance, through national institutions for human rights.
With regard to the other questions that have been mentioned here, for instance the situation of the Roma in the candidate countries, it is stated in this annual report that we are committed to respecting fully the human rights of all persons, including those belonging to minorities. Roma communities, in the mean time, have been identified as one of the most vulnerable minorities, both within the EU and in the candidate countries. I think we still have to go on to tackle this question and to have it improved.
There was also the question about renditions in general. In our opinion, practices referred to as 'renditions' or 'secret detention' constitute a violation of fundamental rights. This has been clearly mentioned. Here the Commission has from the beginning actively supported and facilitated the investigations launched by both the Council of Europe and the European Parliament into the renditions and the secret detentions. I would just like to mention that here. Things have been done.
On Sudan: we heard Mr Osman here today. One of the key elements of the joint strategy at the summit was the question of partnership on security and peace. Here we provide substantial support for conflict prevention, peace operations, and reinforcement of Africa's capacity to tackle conflicts at regional and national level. President Barroso and Commissioner Michel have used every opportunity, including the last Africa-EU Summit, to remove remaining obstacles.
I was present today when Mr Osman spoke and he also expressly said that he has received a lot of support from the delegations of the European Commission. So there is great support there, but, of course, one can always do more.
Concerning the human rights situation in Iraq, which was also mentioned here: we know that this is still an alarming situation, particularly in the light of the bad security situation there and also with regard to women, children, minorities and displaced persons. Here, I think, good governance, democracy, human rights and the rule of law are the focus of our policies, in order for them to slowly go in the right direction. We have often called on them concerning the abolition of the death penalty. This is just to highlight a few of those issues.
On Russia: we hold EU-Russia human rights consultations twice a year and Russia is also mentioned in our report twice, on pages 72 and 73: first consultations were highlighted, and, secondly, we spoke clearly on the human rights situation, including in Chechnya. So, again, Chechnya is not forgotten.
Let me finally say a word on India. We are aware of the legal action that has been taken by Fibres and Fabrics International against the Clean Clothes Campaign. This issue is particularly important to those of the Commission's directorates-general that are concerned with fair labour practices. We have asked the Commission delegation in Delhi to keep us apprised of the situation that is proceeding in the Indian courts, and we have to look into the detention that has been mentioned.
There remains a lot more to be said, but I think it was a broad debate and I do not want to take up any more time.
The debate is closed.